DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 06/24/2019. Claims 1-20 are pending and examined below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
As written the claim encompasses the “outside of a thoracic cavity of the patient”, part of a human organism. It is suggested Applicant to amend the claim to recite “wherein the medical device comprises an implantable medical device (IMD) that is configured to be implanted outside of a thoracic cavity of the patient”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim(s) 1, 13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 20100185262 A1 (hereinafter referred to as “Kuhn”) in view of US 20110066206 A1 (hereinafter referred to as “Kuhn ‘206”).
Regarding claims 1, 19, and 20, Kuhn, an implantable medical device with optical sensor (abstract), teaches a medical device system (10; Figure 1-2) comprising:
an optical sensor configured to measure ambient light and physiological conditions of tissue (16; measures for changes in tissue conditions such as perfusion; paragraph [0004], [0012]-[0019]; Figures 1-2); and 
processing circuitry (104, 106; paragraphs [0022]-[0031]; Figures 1-2) configured to:
determine that a current measurement of the physiological conditions of tissue is prompted (paragraphs [0022]-[0031]; Figures 1-2);
control the optical sensor to perform an ambient light measurement associated with the current measurement of the tissue oxygen saturation parameter (paragraphs [0050]-[0053]); and
determine, based on the ambient light measurement, at least one of:
whether to control the optical sensor to perform the current measurement of the physiological conditions of tissue,
when to control the optical sensor to perform the current measurement of the physiological conditions of tissue, or
whether to include the current measurement of the physiological conditions of tissue in a trend of the tissue oxygen saturation parameter (selects and unselects particular sensors based on the ambient light detected by the sensor; paragraphs [0050]-[0053]).
Kuhn does not explicitly teach the optical sensor measuring for tissue oxygen saturation parameter as the physiological condition of tissue.

Regarding claim 13, Kuhn, in view of Kuhn ‘206 teaches wherein when the processing circuitry determines to control the optical sensor to perform the current measurement of the tissue oxygen saturation parameter, and wherein the processing circuitry is further configured to:
receive, from the optical sensor, data corresponding to the current measurement of the tissue oxygen saturation parameter (paragraph [0004], [0012]-[0019]; Figures 1-2; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206);
determine, based on the data corresponding to the current measurement of the tissue oxygen saturation parameter, a tissue oxygen saturation value (paragraph [0004], [0012]-[0019]; Figures 1-2; as taught by Kuhn; ; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206); and
add the tissue oxygen saturation value to a set of tissue oxygen saturation values (paragraph [0004], [0012]-[0019], [0027], [0031]; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206), wherein each tissue oxygen saturation value of the set of tissue oxygen saturation values is associated with a respective measurement of the tissue oxygen saturation parameter (paragraph [0004], [0012]-[0019], [0027], [0031]; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206).
Regarding claim 18, Kuhn, in view of Kuhn ‘206, wherein to determine when to control the optical sensor to perform the current measurement of the tissue oxygen saturation parameter, the processing circuitry is configured to:
determine whether to delay the current measurement of the tissue oxygen saturation parameter by an amount of time (paragraphs [0050]-[0053]; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206).

Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, in view of Kuhn ‘206, as applied to claim 1 above, and further in view of US 20160374597 A1 (hereinafter referred to as “Stahmann”). 
Regarding claim 2, Kuhn teaches further comprising a motion sensor configured to measure motion of a patient (paragraphs [0021]; as taught by Kuhn), wherein the processing circuitry is further configured to:
control the motion sensor to perform a motion level measurement associated with the current measurement of the tissue oxygen saturation parameter (paragraph [0022]-[0031]; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206). Further Kuhn teaches control the optical sensor based on ambient light (paragraph [0050]-[0053]; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206), but does not explicitly teach determine, based on the motion level measurement, at least one of whether to control the optical sensor to perform the current measurement, when to control the optical sensor to perform the current measurement, or whether to include the current measurement in the trend.
However, Stahmann, an implantable medical device, teaches based on the motion level measurement, at least one of whether to control the optical sensor to perform the current measurement, when to control the optical sensor to perform the current measurement, or whether to include the current measurement in the trend (teaches using an accelerometer (fluid state sensor) to determine motion/posture; paragraphs [0072]-[0076]; ignores/omits data that is 
Regarding claim 3, Kuhn, in view of Kuhn ‘206 and Stahmann, teaches wherein to determine at least one of whether to control the optical sensor to perform the current measurement, when to control the optical sensor to perform the current measurement, or whether to include the current measurement in the trend (paragraphs [0050]-[0053]; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206; paragraphs [0005], [0088]; as taught by Stahmann), the processing circuitry is configured to:
receive, from the optical sensor, data corresponding to the ambient light measurement (paragraphs [0050]-[0053]; as taught by Kuhn);
receive, from the motion sensor, data corresponding to the motion level measurement (paragraph [0088]; as taught by Stahmann);
determine, based on the data corresponding to the motion level measurement, a motion level associated with the patient (paragraphs [0005], [0088]; as taught by Stahmann);
determine, based on the data corresponding to the ambient light measurement, an amount of ambient light present in target tissue (paragraphs [0050]-[0053]; as taught by Kuhn);
compare the motion level with a threshold motion level (paragraphs [0005], [0088]; as taught by Stahmann); and
compare the amount of ambient light with a threshold amount of ambient light (paragraphs [0050]-[0053]; as taught by Kuhn).
Regarding claim 4, Kuhn, in view of Kuhn ‘206 and Stahmann, teaches wherein the optical sensor is further configured to measure an optical sensor test signal (paragraph [0018]; as taught by Kuhn), and wherein the processing circuitry is further configured to:
control the optical sensor to perform an optical sensor test measurement associated with the current measurement of the tissue oxygen saturation parameter (paragraphs [0034]-[0040]; as taught by Kuhn); and
determine, based on the ambient light measurement (paragraphs [0050]-[0053]; as taught by Kuhn), the motion level measurement (teaches using an accelerometer (fluid state sensor) to determine motion/posture; paragraphs [0072]-[0076]), and the optical sensor test measurement (paragraphs [0034]-[0040]; as taught by Kuhn), at least one of whether to control the optical sensor to perform the current measurement, when to control the optical sensor to perform the current measurement, or whether to include the current measurement in the trend (paragraphs [0050]-[0053]; as taught by Kuhn; paragraph [0088]; as taught by Stahmann).
Regarding claim 5, Kuhn, in view of Kuhn ‘206 and Stahmann, teaches wherein to determine at least one of whether to control the optical sensor to perform the current measurement, when to control the optical sensor to perform the current measurement, or whether to include the current measurement in the trend, the processing circuitry is further configured to:
receive, from the optical sensor, an optical sensor test signal corresponding to the optical sensor test measurement (paragraphs [0034]-[0040]; as taught by Kuhn); and
determine, based on the optical sensor test signal, whether an optical sensor test signal quality is adequate (paragraphs [0034]-[0040]; as taught by Kuhn).
Regarding claim 6, Kuhn, in view of Kuhn ‘206 and Stahmann, teaches wherein the processing circuitry is configured to determine not to control the optical sensor to perform the current measurement of the tissue oxygen saturation parameter if:

the amount of ambient light is greater than or equal to the threshold amount of ambient light (paragraphs [0050]-[0053]; as taught by Kuhn); or
the optical sensor test signal quality is not adequate (paragraphs [0034]-[0040]; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206), and
wherein the processing circuitry is configured to determine to control the optical sensor to perform the current measurement of the tissue oxygen saturation parameter if:
the motion level is less than the threshold motion level (paragraphs [0005], [0088]; as taught by Stahmann);
the amount of ambient light is less than the threshold amount of ambient light (paragraphs [0050]-[0053]; as taught by Kuhn); and
the optical sensor test signal quality is adequate (paragraphs [0034]-[0040]; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206).
Regarding claim 7, Kuhn, in view of Kuhn ‘206 and Stahmann, teaches wherein the processing circuitry is configured to determine not to include the current measurement of the tissue oxygen saturation parameter in the trend of the tissue oxygen saturation parameter if:
the motion level is greater than or equal to the threshold motion level (paragraphs [0005], [0088]; as taught by Stahmann);
the amount of ambient light is greater than or equal to the threshold amount of ambient light (paragraphs [0050]-[0053]; as taught by Kuhn); or
the optical sensor test signal quality is not adequate (paragraphs [0034]-[0040]; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206), and
wherein the processing circuitry is configured to determine to include the current measurement of the tissue oxygen saturation parameter in the trend of the tissue oxygen saturation parameter if:

the amount of ambient light is less than the threshold amount of ambient light (paragraphs [0050]-[0053]; as taught by Kuhn); and
the optical sensor test signal quality is adequate (paragraphs [0034]-[0040]; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206).
Regarding claim 8, Kuhn, in view of Kuhn ‘206 and Stahmann, teaches further comprising a medical device comprising a set of sensors including the optical sensor, the motion sensor, and one or more electrodes (28; paragraph [0011]; as taught by Kuhn).
Regarding claim 9, Kuhn, in view of Kuhn ‘206 and Stahmann, teaches wherein the medical device comprises an implantable medical device (IMD) that is implanted outside of a thoracic cavity of the patient (paragraph [0011]; as taught by Kuhn).
Regarding claim 10, Kuhn, in view of Kuhn ‘206 and Stahmann, teaches wherein if the processing circuitry determines to control the optical sensor to perform the current measurement, the processing circuitry is configured to:
receive, from the optical sensor, data corresponding to the current measurement of the tissue oxygen saturation parameter (paragraph [0004], [0012]-[0019]; as taught by Kuhn);
determine, based on the data corresponding to the current measurement of the tissue oxygen saturation parameter, a tissue oxygen saturation value (paragraph [0004], [0012]-[0019]; as taught by Kuhn; paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206); and
classify, based on a set of parameters measured by the set of sensors, the tissue oxygen saturation value (categorizes chemical sensor data (oxygen information) based on fluid state sensor data (posture/motion/impedance) paragraph [0007], [0089]; as taught by Stahmann).
Regarding claim 11, Kuhn, in view of Kuhn ‘206 and Stahmann, teaches wherein to classify the current measurement, the processing circuitry is configured to:

associate the one or more values of the set of parameters with the tissue oxygen saturation value (paragraph [0029], [0037]-[0038]; as taught by Kuhn ‘206; paragraphs [0081], [0089], [0093]-[0094]; as taught by Stahmann);
add the tissue oxygen saturation value to a set of tissue oxygen saturation values, wherein each tissue oxygen saturation value of the set of tissue oxygen saturation values is associated with a respective measurement of the tissue oxygen saturation parameter, the respective measurement corresponding to a respective one or more values of the set of parameters (paragraphs [0081], [0089], [0093]-[0094]; as taught by Stahmann); and
analyze, based on at least a subset of the set of parameters, the set of tissue oxygen saturation values (paragraphs [0081], [0089], [0093]-[0094]; as taught by Stahmann).
Regarding claim 12, Kuhn, in view of Kuhn ‘206 and Stahmann, teaches wherein the set of parameters includes any one or more of an amount of ambient light present in target tissue, an optical sensor test signal, a temperature of the target tissue, a posture of the patient, a respiration rate, a respiration volume, a heart rate, a heart rate variability, a tissue hemoglobin index (THI) value, or a subcutaneous tissue impedance (paragraph [0072]-[0077]; as taught by Stahmann).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, in view of Kuhn ‘206, as applied to claim 13 above, and further in view of US 20090326350 A1 (hereinafter referred to as “Kracker”). 
Regarding claim 14, Kuhn, in view of Kuhn ‘206, does not explicitly teach wherein the processing circuitry is further configured to:
identify, based on the set of tissue oxygen saturation values, the trend of the tissue oxygen saturation parameter; and
determine whether the trend of the tissue oxygen saturation parameter is stable.
However, Kracker, an implantable oxygen sensor, teaches identify, based on the set of tissue oxygen saturation values, the trend of the tissue oxygen saturation parameter (paragraph [0121]); and
Determine whether the trend of the tissue oxygen saturation parameter is stable (paragraph [0121]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kuhn, to determine if oxygen trends are stable, as taught by Kracker, because doing so indicates whether a patient is in danger.
Regarding claim 15, Kuhn, in view of Kuhn ‘206 and Kracker, teaches wherein if the processing circuitry determines that the trend of the tissue oxygen saturation parameter is not stable, the processing circuitry is configured to:
control performance of a pulse oximetry measurement associated with the current measurement of the tissue oxygen saturation parameter (paragraph [0121]; as taught by Kracker).
Regarding claim 16, Kuhn, in view of Kracker, teaches wherein the processing circuitry is configured to control the optical sensor to perform the pulse oximetry measurement (paragraphs [0022]-[0031]; Figures 1-2; as taught by Kuhn).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, in view of Kuhn ‘206, as applied to claim 16 above, and further in view of Kracker and Stahmann. 
Regarding claim 17, Kuhn, in view of Kuhn ‘206 and Kracker, teaches wherein the processing circuitry is configured to:
receive data corresponding to the pulse oximetry measurement (paragraph [0004], [0012]-[0019]; Figures 1-2);
determine, based on the data corresponding to the pulse oximetry measurement, a pulse oxygen saturation value (paragraph [0004], [0012]-[0019]; Figures 1-2); but does not explicitly teach compare the pulse oxygen saturation value with a threshold pulse oxygen saturation value and based on the comparison between the pulse oxygen saturation value and the threshold pulse oxygen saturation value, determine whether to output an alert.
However, Stahmann teaches compare the pulse oxygen saturation value with a threshold pulse oxygen saturation value (measures for oxygen saturation; paragraph [0081]; teaches to have a threshold alert; paragraph [0089]-[0091], [0094]; as taught by Stahmann); and
based on the comparison between the pulse oxygen saturation value and the threshold pulse oxygen saturation value, determine whether to output an alert (measures for oxygen saturation; paragraph [0081]; teaches to have a threshold alert; paragraph [0089]-[0091], [0094]; as taught by Stahmann). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kuhn, in view of Kuhn ‘206 and Kracker, to output an alert when oxygen saturation has surpassed a threshold, as taught by Stahmann, because doing so indicates a patient is in danger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    106
    608
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791